t c summary opinion united_states tax_court brian e marcie l mallin petitioners v commissioner of internal revenue respondent docket no 2370-06s filed date brian e mallin and marcie l mallin pro sese tamara l kotzker for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal income taxes as follows dollar_figure for dollar_figure for and dollar_figure for after concessions by both parties the principal issues remaining for decision are whether petitioners are entitled to deduct a loss in on the sale of their primary residence for the portion of that sale allocable to the workshop used in petitioners’ business and whether petitioners are entitled to deductions in and for depreciation on a furnace and a garage workshop both used in their business background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed brian e mallin and marcie l mallin resided in wyoming petitioners purchased a residence in sioux falls south dakota the south dakota property in petitioners refinanced their house in as part of the refinancing process the house was appraised at dollar_figure during and petitioners built a 352-square-foot workshop on this property at a total cost of dollar_figure the workshop was built as an addition to the existing attached two-car garage it had a wall separating it from the garage and its own overhead garage door in late or early petitioners began a woodworking business making adirondack chairs tables and ottomans the garage workshop was used for this business petitioners claimed and were allowed dollar_figure of depreciation for the workshop on their schedule c profit or loss from business attached to their federal_income_tax return petitioners sold the south dakota property in date for dollar_figure the house was purchased by a relocation company which priced the house by averaging two appraisals one for dollar_figure and one for dollar_figure those appraisals valued the workshop as a third-car garage one valued it at dollar_figure and the other at dollar_figure petitioners reported no gain on the sale of the south dakota property because the amount_realized was not taxable pursuant to sec_121 see sec_121 and b a petitioners reported a loss of dollar_figure on the same sale all of which was attributed to the sale of the workshop in petitioners moved to cheyenne wyoming they purchased a house there in the wyoming property after purchasing the wyoming property petitioners converted the existing attached garage into a workshop as part of the conversion they installed a furnace in the workshop petitioners then spent dollar_figure building a new garage in which to house their vehicles making and selling chairs did not go well in wyoming so petitioners tried their hands at wood signs and carved duck decoys they also gave away beaded keychains as a promotional item for their woodworking business ultimately petitioners terminated their woodworking business in discussion although only two principal issues remain in the case we discuss all of the adjustments made in the notice_of_deficiency for the sake of clarity schedule c--2001 after discussion and elaboration at trial it became clear that the bead and decoy expenses denied by respondent were incurred by petitioners as part of their woodworking business and we find for petitioners on those items the wyoming workshop petitioners claimed deductions on their federal_income_tax returns for the year sec_2001 sec_2002 and related to the furnace installation in and business use of the wyoming workshop unfortunately for petitioners any deductions related to the business use of the wyoming workshop are limited by the provisions of sec_280a see also rule a 503_us_79 290_us_111 generally sec_280a prohibits deductions allocable to the business use of a dwelling_unit used by a taxpayer during the taxable_year as a personal_residence however if a portion of the dwelling_unit is used as a taxpayer’s principal_place_of_business deductions allocable to that use are permitted though they are limited if the gross_income from the business use is less than the total business_expenses sec_280a here petitioners had insufficient gross_income from their woodworking business in and to offset deductions for either the furnace or the workshop after the application of sec_280a respondent does not dispute the wyoming workshop was used as petitioners’ principal_place_of_business with respect to their woodworking business the issue is simply whether the garage- turned-workshop should be considered part of the wyoming residence and thus be subject_to the home_office limitations of sec_280a notably the workshop was attached to the house and petitioners used its entrance to gain access to the residence in the winter aside from common sense--an attached garage is considered part of one’s home under normal circumstances--caselaw has held that even a detached office building located on the same property as the taxpayer’s residence feet away was part of the taxpayer’s dwelling_unit see 84_tc_683 further the term dwelling_unit is defined as a house and all structures or other_property appurtenant to the house sec_280a an attached garage is clearly appurtenant to the house petitioners argue that because they never used the workshop as a garage or as a personal space the analysis should be different we disagree and respondent’s determination as to this issue is sustained the south dakota workshop respondent initially denied a loss on the sale of the south dakota workshop on the basis that it was part of the residence and thus the loss was personal in nature generally no deduction is allowed on a loss incurred by a taxpayer with respect to the sale of his principal_residence see sec_165 sec_1_165-9 income_tax regs respondent has since modified his position and the parties now agree that the workshop was used for a business or income-producing purpose the crux of the remaining disagreement is how to calculate any gain_or_loss on the portion of the south dakota property specifically attributable to the workshop see sec_1_165-9 income_tax regs in particular the parties disagree on how to apportion the dollar_figure sale price for the south dakota property between the residence and the workshop respondent urges us to apportion the sale proceeds of the south dakota property by square footage because the workshop was approximately percent of the home’s overall square footage respondent suggests that we should allocate percent of the home’s sale price to the workshop however given that workshop space is not as valuable as living space in a home we decline to use respondent’s calculation method petitioners on the other hand urge us to assign dollar_figure of the sale price to the workshop they arrive at this number by calculating the difference between the appraisal of dollar_figure and the sale price of dollar_figure in other words petitioners attribute the entire increase in the home’s value between and to the workshop they contend that all of the increase must have been a result of the workshop as that was the only thing that changed in the period between appraisals we disagree with petitioners’ argument rather than use either of the parties’ methods to allocate the proceeds from the sale of the south dakota property between the residence and the workshop we shall use the only allocation approach supported by the record ie taking the average of the appraisals of the workshop value used for the sale this approach may be an imperfect solution given the fact that the appraisals both value the space as a third-car garage but as respondent recognizes this approach mirrors the valuation of the entire south dakota property and as petitioners provided us with no evidence to support any other valuation this is the best we can do on the record before us see rule a indopco inc v commissioner supra welch v helvering supra recapture from the sale of the south dakota property for petitioners deducted dollar_figure as a depreciation allowance on the south dakota property’s workshop pursuant to sec_167 respondent determined that the amount was subject_to recapture because petitioners are entitled to some loss on the sale of the south dakota workshop there was no gain on its sale and we need not reach a conclusion on this issue see also sec_1_1250-1 income_tax regs cf sec_121 sec_1250 sec_1_121-1 example income_tax regs we therefore do not sustain respondent’s determination regarding recapture itemized deductions-2001 to the extent respondent made adjustments to petitioners’ itemized_deductions because of changes determined in the notice_of_deficiency those adjustments should be modified to reflect the other issues already conceded by the parties and those discussed herein conclusion to reflect our disposition of the disputed issues as well as the parties’ concessions decision will be entered under rule
